252 S.W.3d 426 (2006)
Damon R. CAPPS, Appellant
v.
COMMISSION FOR LAWYER DISCIPLINE, Appellee.
No. 01-05-01090-CV.
Court of Appeals of Texas, Houston (1st Dist.).
May 4, 2006.
Panel consists of Chief Justice RADACK and Justices NUCHIA and HIGLEY.

MEMORANDUM OPINION
PER CURIAM.
Appellant Damon R. Capps has neither established indigence, nor paid all the required fees. See TEX.R.APP. P. 5 (requiring payment of fees in civil cases unless indigent), 20.1 (listing requirements for establishing indigence); see also TEX. GOV'T CODE ANN. §§ 51.207, 51.941(a), 101.041 (Vernon Supp.2005) (listing fees in court of appeals); FEES Crv. CASES B(l), (3) (listing fees in court of appeals). After being notified that this appeal was subject to dismissal, appellant Damon R. Capps did not adequately respond. See TEX.R.APP. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
The appeal is dismissed for nonpayment of all required fees. All pending motions are denied.